Citation Nr: 0835962	
Decision Date: 10/20/08    Archive Date: 10/27/08	

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or as the residual of exposure to Agent 
Orange. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967, with service in the Republic of Korea from December 
1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and August 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in November 2007, 
at which time it was remanded for further development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Board's prior remand in November 2007, it 
was noted that a review of service treatment records showed 
that, following a urinalysis in March 1967 (one month prior 
to the veteran's discharge from service) a measurement of 
sugar was reported as "trace."  While on service separation 
examination in March 1967, a urinalysis was reported as 
negative for the presence of sugar, in a statement of 
February 1969, one of the veteran's private physicians 
indicated that the veteran had been admitted to Maryland 
General Hospital on October 15, 1968 for what was described 
as "uncontrolled diabetes."  Significantly, this would 
place the origin of the veteran's diabetes mellitus at a 
point in time only 18 months following his discharge from 
service.

In an attempt to clarify the exact nature and etiology of the 
veteran's diabetes mellitus, it was requested that the 
veteran be afforded an additional VA examination or 
examinations by appropriate specialists.  Following that 
examination or examinations, the appropriate specialist was 
to have offered an opinion as to whether it was at least as 
likely as not the case that the veteran's diabetes mellitus 
had its origin during his period of active military service, 
or in the alternative, became manifest to a compensable 
degree within the first year following service discharge. 

In response to the Board's November 2007 remand, the veteran 
was afforded an additional VA medical examination in May of 
2008.  Significantly, at the time of that examination, the 
veteran was felt to be suffering from Type II diabetes 
mellitus, whereas in the past, it had appeared that the 
veteran was, in fact, suffering from something more closely 
akin to Type I diabetes mellitus.  Moreover, following a 
review of the veteran's entire claims folder, to include his 
service treatment records and both VA and private treatment 
records, the examiner stated that he was unable to offer an 
opinion regarding the relationship between the veteran's 
diabetes mellitus and his active military service "without 
resort to mere speculation."  The rationale given for the 
inability to provide that opinion was described as a lack of 
any records as to the onset of the veteran's diabetes 
mellitus. 

As noted above, in a statement of February 1969, one of the 
veteran's private physicians clearly indicated that the 
veteran had been admitted to Maryland General Hospital on 
October 15, 1968 with uncontrolled diabetes.  Under the 
circumstances, it is unclear whether or to what extent, if 
any, the VA examiner considered the above referenced 
statement when he reported that his inability to furnish an 
opinion was premised on the lack of any records regarding the 
onset of the veteran's diabetes mellitus.

In light of the aforementioned, the Board is of the opinion 
that further development of the evidence is necessary prior 
to a final adjudication of the veteran's claims for service 
connection.  

The issue of service connection for hypertension, claimed as 
secondary to diabetes mellitus, is being held in abeyance 
pending completion of the below requested development.  

The case is once again REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2008, the date of the 
aforementioned VA examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran's entire claims folder 
should then be furnished to the same VA 
physician who conducted the veteran's May 
1, 2008 VA examination for diabetes 
mellitus and hypertension.  Following a 
review of the veteran's claims folder, 
that VA physician should offer an opinion 
as to whether the veteran currently 
suffers from Type I or Type II diabetes 
mellitus.  The examiner should, 
additionally, specifically comment as to 
whether it is at least as likely as not 
the case that the veteran's diabetes 
mellitus (whether Type I or Type II) had 
its origin during his period of active 
military service, or, in the alternative, 
became manifest to a compensable degree 
within the first year following service 
discharge.

Should the physician who conducted the 
veteran's May 2008 VA examination prove 
unavailable, the veteran should be 
afforded an additional VA examination by 
an appropriate specialist or specialists.  
Following completion of the 
examination(s), the appropriate 
specialist or specialists should offer an 
opinion as to the exact same questions 
posed to the previous VA examiner.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

A separate copy of this REMAND must be 
made available to and reviewed by the 
examiner(s) prior to completion of the 
examination(s).  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
report(s).  

3.  Then review the veteran's claim for 
service connection for diabetes mellitus.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



